DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Amendment
This office action is responsive to the amendment filed on 3/22/21.  As directed by the amendment: claims 2-4, 7, 13 and 14-19 have been amended, claims 1, 9, 11-12 and 21 have been canceled, and new claims 22-25 have been added.  Thus, claims 2-8, 10, 13-20 and 22-25 are presently pending in the application.

Claims 2-8, 10, 13-20 and 22-25 are allowed.

Information Disclosure Statement
The information disclosure statement filed 3/22/21 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because non patent literature 77 is missing a date on the IDS.  It has been placed in the application file, but the information referred to therein that was crossed off has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record alone or in combination fails to teach operating in a responsive state wherein the PAP apparatus is configured to respond to sleep disordered breathing events by increasing an output pressure by a preset amount; in response to the detected sleep disordered breathing events, increasing a counter; entering a pause state when the counter exceeds a threshold; in response to sensing a patient arousal or a predetermined period of time without sleep disordered breathing events, exiting the pause state and decreasing the output pressure, with respect to claim 2, and he controller is configured to: operate in a responsive state wherein the controller is configured to respond to sleep disordered breathing events by increasing an output 
The closest prior art of record includes Farrugia et al. (2005/0005937), Matthews et al. (2006/0000475), Matthews et al. (2004/0187870) and Gradon et al. (2006/0027234) to methods and apparatuses for treating apnea, but who fail to teach the claimed limitations above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481.  The examiner can normally be reached on M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785